OPINION — AG — (1) THE DEPARTMENT OF TRANSPORTATION MAY NOT REMOVE ON PREMISES ACTIVITIES SIGNS ADVERTISING SERVICES RENDERED ON THE PROPERTY ON WHICH THEY ARE LOCATED, WHETHER THE ACTIVITIES ARE CONDUCTED FROM A RESIDENCE ON THE PROPERTY OR FROM SOME OTHER STRUCTURE, SINCE THE LEGISLATURE IN 69 Ohio St. 1971 1274 [69-1274] TOOK SUCH SIGNS OUT OF THE PURVIEW OF THE HIGHWAY ADVERTISING CONTROL ACT. (2) ORIGINAL ATTORNEY GENERAL OPINION NO. 79-36 IS WITHDRAWN TO THE EXTENT THAT IT IS INCONSISTENT WITH THE INSTAND OPINION. (HEREBY WITHDRAWN, OVERRULED) (ROADS AND HIGHWAYS, BILLBOARDS, OUTDOOR ADVERTISING) CITE:23 U.S.C.A. 131, 23 U.S.C.A. 131(C), 69 Ohio St. 1978 Supp., 1271 [69-1271] THRU 69 Ohio St. 1978 Supp., 1282 [69-1282], 69 Ohio St. 1978 Supp., 1273 [69-1273](M), 69 Ohio St. 1971 1274 [69-1274], 69 Ohio St. 1971 1273 [69-1273](H), 69 Ohio St. 1971 1273 [69-1273] [69-1273](N) (MARY BRYCE LEADER)